Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed with AFCP2.0 request on 04/29/2021:
Claims 1-7 have been examined.
Claim 1 has been amended by Applicant.
Claims 1-7 have been allowed.

Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Kwon (Pub. No.: US 2016/0006049A1) taken either individually or in combination with other prior art of Tsuchida (Pub. No.: US 2019/0136872A1), Fujita (Pub. No.: US 2018/0143095A1) and Ojima (Pub. No.: US 2017/0352902A1), who describe a system and method of controlling an air blower for a fuel cell vehicle are provided; the method that includes determining an operation amount of an air blower to secure a sufficient air flow rate under present operating conditions and obtaining information regarding clogging of an air channel or information regarding a back pressure using the operation amount of the air blower; in addition, a maximum operating range of the air blower changed based on whether a present state is an air channel-clogged state or a back pressure-increased state.
In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Yamaguchi (Pub. No.: US 2006/0180362A1) taken either individually or in combination with other prior art of Ham (Pub. No.: US 2016/0362010A1) and Hasuka (Pub. No.: US 2004/01445789A1), who describe a control method of a vehicle that includes a step of running the vehicle in an EV running mode in accordance with an operation of a driver, a step of performing a warming-up 

In regards to claims 1-7, Kwon (Pub. No.: US 2016/0006049A1) and Yamaguchi (Pub. No.: US 2006/0180362A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
determining whether or not a predetermined condition indicative of a floating state of the rotating element is satisfied at start-up of the pump in start-up of the fuel cell vehicle, wherein in the floating state, an air bearing is formed by rotation of the rotating element to allow the rotating element to float from the wall around the rotatable element, 
permitting traveling of the fuel cell vehicle based on a determination that the predetermined condition is satisfied, and 
restricting traveling of the fuel cell vehicle based on a determination that the predetermined condition is not satisfied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662